                                                                                            O
1
2
3
4
5
6
7
                                  UNITED STATES DISTRICT COURT
8
                                 CENTRAL DISTRICT OF CALIFORNIA
9
10
11   ANTOINE D. REED,                                   Case No. LACV 15-5636-CAS (LAL)

12                                    Petitioner,       ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
13                          v.                          STATES MAGISTRATE JUDGE
14   DANIEL PARAMO, Warden,

15                                       Respondent.

16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition, the

17   Magistrate Judge’s Report and Recommendation, Petitioner’s Objections and the remaining

18   record, and has made a de novo determination.

19          Petitioner’s Objections lack merit for the reasons stated in the Report and

20   Recommendation.

21          Accordingly, IT IS ORDERED THAT:

22          1.     The Report and Recommendation is approved and accepted;

23          2.     Judgment be entered denying the First Amended Petition and dismissing this

24          action with prejudice; and

25          3.     The Clerk serve copies of this Order on the parties.

26
     DATED: February 14, 2019                       ___                         __________
27                                                  HONORABLE CHRISTINA A. SNYDER
28                                                  UNITED STATES DISTRICT JUDGE
